J-S01039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    J.G.B.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    K.G.                                       :
                                               :
                       Appellant               :   No. 1264 MDA 2020

                Appeal from the Order Entered August 25, 2020
       in the Court of Common Pleas of Lancaster County Civil Division at
                             No(s): CI-16-07639


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED FEBRUARY 09, 2021

        Appellant, K.G. (“Mother”), files this appeal from the order entered by

the Lancaster County Court of Common Pleas, awarding J.G.B. (“Father”)

primary physical custody of the parties’ minor son, G.G. (“Child”) and

maintaining the parties’ shared legal custody. After careful review, we affirm.

        Mother and Father are the biological parents of Child, who was born in

March 2014. While Father was not initially involved in Child’s life, Father filed

a Complaint for Custody on August 24, 2016. On February 2, 2017, the trial

court awarded the parties shared legal custody and Mother primary physical

custody.     Subsequent to the filing of a petition to modify by Mother,

September 6, 2017, the trial court awarded the parties shared physical

custody on an alternating weekly basis and maintained shared legal custody.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S01039-21



       On August 1, 2019, subsequent to Mother’s petition to modify and by

stipulation of the parties, the trial court modified the custody arrangement for

shared physical custody, with Father to exercise physical custody one

weekend per month based on the school calendar, with the option of a second

weekend locally during the school year, and a large portion of the summer.

       On February 10, 2020, Father filed a petition for modification sought

primary physical custody of Child, claiming Mother’s household was not safe

due to the presence of Mother’s boyfriend, S.P.1 On August 17, 2020, the trial

court held a hearing at which Mother and Father were each represented by

counsel and testified on their own behalf. Father presented the testimony of

Mother’s former landlord, B.U.; Father’s sister, S.B.; Mother’s brother, R.G.;

and Mother’s grandmother, B.M. Mother presented the testimony of Mother’s

boyfriend, S.P.; and Mother’s friend, D.D.

       On August 25, 2020, the trial court entered an order modifying the

custody arrangement to award Father primary physical custody during the

school year, but directing that the parties would maintain shared legal

custody.     The trial court granted Mother physical custody one weekend per

month as well as the option of an additional weekend locally during the school

year. Trial Court Opinion (T.C.O.), 8/25/20, at 6-8.
____________________________________________


1  Thereafter, on May 1, 2020, Mother, who moved with Child from Christiana,
Pennsylvania (Lancaster County) to Chester, Pennsylvania (Chester County),
filed a notice of proposed relocation. On May 5, 2020, Father responded with
a counter-affidavit. As Mother agreed the exchange location would remain in
Lewistown, Pennsylvania, the parties stipulated that the disputed issue
remained primary physical custody, not relocation. See Order, 8/25/20, at 1.

                                           -2-
J-S01039-21



      During the summer, the trial court provided that the parties will share

physical custody on a two-week on/two-week off basis commencing the

Sunday after school ends with exchanges Sundays at 5:00 p.m. Id. at 8. As

both parties admitted to having altercations at custodial exchanges in

Lewistown, Pennsylvania, the trial court directed that only Mother, Father, and

Child should exit the vehicles during the exchanges. Id. The trial court also

set forth a holiday schedule. Id. at 8-9.

      On September 23, 2020, Mother, through counsel, filed a notice of

appeal, along with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court issued a Rule

1925(a) Opinion on October 26, 2020 in which it referenced its prior opinion.

      On appeal, Mother raises the following issue for our review:

      Whether the trial court abused its discretion by reversing a 6-year
      physical custody status quo based primarily on hearsay evidence
      and without sufficient evidence that the Child’s best interests were
      served by such a reversal?

Mother’s Brief at 9.

      In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.A.

§§ 5321-5340, our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether


                                      -3-
J-S01039-21


      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (citation omitted).

      This Court consistently has held:

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa.Super. 2004)). In addition,

      [a]lthough we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error of
      judgment, but if the court’s judgment is manifestly unreasonable
      as shown by the evidence of record, discretion is abused. An
      abuse of discretion is also made out where it appears from a
      review of the record that there is no evidence to support the
      court’s findings or that there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa.Super. 2010) (en banc) (citations

omitted).

      The paramount concern in any custody case decided under the Act is

the best interests of the child.    See 23 Pa.C.S.A. §§ 5323, 5328, 5338.

Section 5328(a) sets forth the best interest factors that the trial court must

consider in awarding custody and provides as follows:

      § 5328. Factors to consider when awarding custody




                                      -4-
J-S01039-21


     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all relevant
     factors, giving weighted consideration to those factors which
     affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
     frequent and continuing contact between the child and another
     party.

            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement with
     protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.




                                     -5-
J-S01039-21


             (10) Which party is more likely to attend to the daily
       physical, emotional, developmental, educational and special
       needs of the child.

              (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or ability
       to make appropriate child-care arrangements.

              (13) The level of conflict between the parties and the
       willingness and ability of the parties to cooperate with one
       another. A party’s effort to protect a child from abuse by another
       party is not evidence of unwillingness or inability to cooperate with
       that party.

           (14) The history of drug or alcohol abuse of a party or
       member of a party’s household.

           (15) The mental and physical condition of a party or
       member of a party’s household.

              (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).2

       In its Opinion accompanying its Order, the trial court thoroughly

addressed the custody factors pursuant to Section 5328(a) as follows:

       1. Which party is more likely to encourage and permit
       frequent and continuing contact between the child and
       another party: The Court finds that both Mother and Father are
       likely to permit frequent and continuing contact between the Child
       and the other party. Despite the contention that Mother withholds
____________________________________________


2 Further, we have stated that “[a]ll of the factors listed in [S]ection 5328(a)
are required to be considered by the trial court when entering a custody order.
… The record must be clear on appeal that the trial court considered all the
factors.” A.V. v. S.T., 87 A.3d 818, 822-23 (Pa.Super. 2014) (citation
omitted). Section 5323(d) provides that a trial court “shall delineate the
reasons for its decision on the record in open court or in a written opinion or
order.” 23 Pa.C.S.A. § 5323(d).


                                           -6-
J-S01039-21


     the Child from Father, the Court finds that while Mother can be
     difficult, aside from Father’s first Court-ordered weekend in
     September, Father was able to exercise his weekends with the
     Child. Despite the change in distance, Mother was committed to
     keeping the exchange location the same such that Father would
     not be required to drive farther to pick up the Child.

     2. The present and past abuse committed by a party or
     member of the party’s household whether there is a
     continued risk of harm to the child or an abused party and
     which party can better provide adequate physical
     safeguards and supervision of the child: The Court finds that
     both Mother and the Child are at a continued risk of abuse in
     Mother’s current household setting. Mother and her boyfriend
     have a tumultuous relationship where screaming, fighting, and
     emotional abuse is a regular occurrence. Mother testified that
     none of the abusive incidences have occurred with the Child
     present and that all fighting occurs outside of the presence of the
     Child. The Court does not find Mother credible on that issue.
     Mother demonstrated by her actions that at various junctions in
     the past year that she does not believe herself or the Child to be
     safe while she shares a residence with her boyfriend. While they
     co-habitated at her residence in Christiana, Mother left her
     residence or moved out of her residence in fear for her safety.
     Mother had family resources willing to help her, but instead of
     relying on them, Mother moved with the Child without Father’s
     consent from Christiana to Chester, PA to live in a home that is
     controlled by boyfriend and his family and further away from her
     familial resources. Since moving to Chester with her boyfriend,
     Mother again left the residence for fear for her safety and filed a
     PFA against her boyfriend. At the time of the custody hearing,
     Mother had resumed living with her boyfriend and attempted to
     paint a picture of a healthy home with a family that occasionally
     quarrels, but is otherwise wonderful and good for a [c]hild to grow
     up in. The Court again does not find Mother credible in this regard.

     3. The parental duties performed by each party on behalf
     of the child: Both parties perform parental duties for the Child
     while he is in his or her household. Mother’s boyfriend does the
     majority of the cooking for her household because by her
     admission he is the better cook. Neither party supported any
     contention that the Child is neglected in either party’s household.




                                    -7-
J-S01039-21


     4. The need for stability and continuity in the child’s
     education, family life and community life: The Court finds
     that the Child needs stability in his educational, familial, and
     community life and finds that Father is the party most likely to be
     able to provide this for the Child. Simply put, Mother is not stable
     at this time. Mother moved into a situation she admits has been
     abusive and the Court does not believe that the threat of abuse
     no longer exists. Mother is further away from family resources
     and has alienated many of her family resources due to her actions
     regarding the child and her boyfriend. Father presented as stable
     and surrounded by supportive family resources that will ensure
     continued stability for the Child.

     5. The availability of extended family: Father has the majority
     of his extended family in the Blairsville, PA. Mother has family in
     Coatesville and Ephrata. Mother does not have relatives in
     Chester, but would likely rely on the family supports of her
     boyfriend’s family.

     6. The child’s sibling relationships: The Child is an only child.

     7. The well-reasoned preference of the child, based on the
     child’s maturity and judgment: The Child did not present a
     well-reasoned preference due to his young age and maturity level.
     The Court is satisfied that, given the evidence presented, it has a
     clear picture of what is in the Child’s best interests regarding
     primary custody during the school year.

     8. The attempts of a parent to turn the child against the
     other parent except in cases of domestic violence where
     reasonable safety measures are necessary to protect the
     child from harm: The Court finds that neither party has
     attempted to turn the party against the other parent. Both Mother
     and Father are guilty of subjecting the Child to disorderly custody
     exchanges where “adult” participants scream, fight, and threaten
     each other in the presence of the young [c]hild.           Credible
     testimony was presented about the Child’s troubled demeanor
     after these tumultuous exchanges. The Court finds that such
     conduct is not in the best interests of the Child and must stop.

     9. Which party is more likely to maintain a loving, stable,
     consistent, and nurturing relationship with the child
     adequate for the child’s emotional needs: The Court finds that
     it is incredibly important for the emotional development of the


                                    -8-
J-S01039-21


     Child to not be surrounded by dysfunction. The Court does not
     doubt that Mother is loving and nurturing to the Child, but finds
     that her inconsistencies and instability is detrimental to the Child’s
     emotional needs. No evidence was presented that the home
     Father provides is anything but stable and loving.

     10. Which party is more likely to attend to the daily
     physical, emotional, developmental, educational, and
     special needs of the child: The Child has no specific special
     needs though Mother has the Child in counseling to address issues
     related to custody. The Court finds that both parties presented as
     parents who are willing to attend to the Child’s daily physical,
     developmental, and educational needs. The Court has concerns
     about emotional trauma that the Child is subjected to in Mother’s
     household. Mother stated that she believes that the screaming,
     fighting, intimidation, and name calling that goes on in her
     household is normal and the Court submits to her that it is not
     normal, not healthy, and implores her to address these skewed
     views of relationships with her counselor.

            The Court notes that Father was not involved in the Child’s
     life until he was a toddler. While such an absence is regrettable,
     it does not diminish the fact that he has a good relationship with
     the Child and is the Child’s most stable option at this time.

     11. The proximity of the residences of the parties: Father
     lives in Blairsville, PA. The parties lived approximately 4 hours
     apart when Mother lived in Christiana. Now that Mother lives in
     Chester, the parties reside approximately 5 hours apart. The
     parties agree to still meet for exchanges at the Burger King in
     Lewistown, PA[,] which is an approximate two-hour drive for
     Father.

     12. Each party’s availability to care for the child or ability
     to make appropriate childcare arrangements: Both parties
     are available to care for the Child or make appropriate child-care;
     arrangements. Father utilizes family members for assistance with
     childcare and Mother utilizes after-school care programs, such as
     the YMCA, or her boyfriend to care for the Child.

     13. The level, of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by
     another party is no evidence of unwillingness or inability to

                                     -9-
J-S01039-21


     cooperate with that party: The level of conflict between the
     parties is moderate. The Court finds that Mother’s boyfriend is
     the aggravating factor to the parties’ lack of cooperation for the
     best interests of the Child. The Court finds that Mother’s direct
     testimony was lacking in candor as to what she does to contribute
     to the dysfunction at custody exchanges. The Court finds that
     Mother lacks the necessary self-control to refrain from responding
     to “smart comments” during custody exchanges. Father’s family
     members and their smart comments only serve to exacerbate the
     problem.

     14. The history of drug or alcohol abuse of a party or
     member of a party’s household: Neither party presented
     evidence that either party or a member of their household have a
     history of drug or alcohol abuse. Mother’s boyfriend has some
     prior drug charges and currently has a medical marijuana card
     that was prescribed for his mental health conditions. There was
     little credible testimony to support that there are current issues of
     drug addiction in Mother’s household.

     15. The mental and physical condition of a party or member
     of a party’s household: Neither party nor any member of their
     household have a physical condition that would hinder their ability
     to parent the Child. Mother’s boyfriend is a disabled veteran
     diagnosed with and treated for PTSD. Mother’s boyfriend takes
     medicine and receives counseling to manage his condition.
     Mother has been diagnosed with depression. Mother attends
     counseling and takes medication for her depression. Father has
     no diagnosed mental health conditions that affect his ability to
     parent the Child.

     16. Any other relevant factor: The majority of the conflict in
     this case centers around Mother living in Chester with her
     boyfriend. Father does not approve of the Child residing in
     Chester due to his perception of it having higher crime and lower
     quality public schools. The Court will refrain from making findings
     regarding the quality of public schools because evidence to
     support that contention was not properly introduced. The Court
     recognizes that Mother’s current residence in Chester is vastly
     different from Mother’s prior residence in Christiana, but the Court
     does not count that as a negative. The rural/urban distinction
     testified to at the hearing was based on conjecture and biases and
     not concrete data upon which the Court can rely.



                                    - 10 -
J-S01039-21


      The issue in this case that the Court finds troubling is Mother’s
      choice to subject herself and her son to a toxic home environment.
      Every witness with knowledge of Mother and her boyfriend
      testified to rampant dysfunction.           Mother and boyfriend
      themselves admitted to their dysfunction though they used
      weaker terminology. Mother testified to having very heated
      arguments with her boyfriend which cause her to leave the house.
      Mother also acknowledged that she has sent messages to third
      parties where Mother states that she is fearful of her boyfriend for
      her and her Child’s safety. Most troubling is that Mother indicated
      that she believes emotional abuse in a relationship is normal and
      that everyone does it. While the Court recognizes that Mother is
      free to live as she pleases, such decisions directly impact the best
      interests of the Child[,] which is paramount to the Court.

      Mother’s stability is a cause for concern. Over the past six
      months, Mother has bounced around from living in Christiana,
      Coatesville, and Chester, PA. Mother testified that she cannot
      afford to rent by herself, which was one of the main reasons she
      moved to Chester, PA with her boyfriend. Mother alleges that this
      is partially due to the pandemic and her losing her job. Mother
      worked for and was laid off from her position as support staff for
      a doctor’s office. Mother now works as a receptionist for United
      Electrical. Mother has had ample opportunity to remediate the
      unstable housing situation with the aid of family, but she has
      instead elected to move into a situation where she appears to be
      more financially dependent on boyfriend.         This decision is
      concerning to the Court given the nature of their relationship and
      its impact on Mother and the Child.

Opinion, 8/25/20, at 1-5.

      Mother does not challenge any of the trial court’s specific determinations

as to the Section 5328(a) factors, but claims the trial court lacked compelling

evidence to disturb the status quo in which Mother had primary physical

custody of Child since his birth. Mother argues that the trial court failed to

consider how maintaining the status quo would have been in Child’s best

interests to promote stability and continuity. Mother therefore contends that,

as Child lived primarily with her and was doing well, the evidence presented

                                     - 11 -
J-S01039-21



did not support a need to modify the custody arrangement to award primary

physical custody to Father. Mother’s Brief at 14-17.

      As noted above, the trial court is required to consider all of the Section

5328(a) factors in entering a custody order. J.R.M. v. J.E.A., 33 A.3d 647,

652 (Pa.Super. 2011). Although the trial court is required to give “weighted

consideration to those factors which affect the safety of the child” pursuant to

Section 5328(a), the amount of weight a court gives any one factor is almost

entirely discretionary. M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa.Super. 2013).

Critically, as we stated in M.J.M.:

      It is within the trial court’s purview as the finder of fact to
      determine which factors are most salient and critical in
      each particular case. See A.D. v. M.A.B., 989 A.2d 32, 35-36
      (Pa.Super. 2010) (“In reviewing a custody order . . . our role does
      not include making independent factual determinations. . . . In
      addition, with regard to issues of credibility and weight of the
      evidence, we must defer to the presiding trial judge who viewed
      and assessed the witnesses first-hand.”).

Id. (emphasis added).

      While Mother cites to this Court’s decision in E.B. v. D.B., 209 A.3d 451,

466-67 (Pa.Super. 2019) to argue that a trial court cannot alter the status

quo without compelling evidence, her reliance on this decision is misplaced.

In E.B., this Court found the trial court abused its discretion in modifying the

parties’ custody arrangement in an interim order on a temporary basis without

providing the parties due process. This Court found specifically that:

      In some circumstances entering an order without notice on a
      temporary basis may be necessary to address a child's best
      interest. ... In this case, it was an abuse of the trial court's


                                      - 12 -
J-S01039-21


      discretion to alter the status quo without notice and an
      opportunity to be heard after full preparation, without any
      apparent emergency or change in circumstances, without any
      explanation as to why it was in Child's best interest, and without
      considering the effect of eliminating years of detailed prior orders
      in exchange for an order not specifically tailored to the parties'
      and Child's needs.

Id. at 465–66. As such, this Court provided that “trial courts should be wary

of upending the status quo prematurely without substantial justification that

the change was warranted by a child’s best interest. . . the ultimate polestar

is a child’s best interest.” Id. at 465–66.

      Unlike in E.B., we are not dealing with a temporary custody order; the

trial court reached its decision to modify the parties’ custody arrangement

after a full evidentiary hearing at which both parties had notice and the

opportunity to present evidence as to the Child’s best interests.

      Further, and more importantly, we find that the record supports the trial

court’s findings and analysis of the custody factors and determinations as to

Child’s best interests.    In reaching its decision to modify the custody

arrangement to award Father primary physical custody of Child, the trial court

found a critical point of concern was Mother’s lack of stability. The trial court

emphasized that when Mother needed to move from her residence for financial

reasons, she rejected the resources of her supportive family and chose to

move farther away from her family into a home controlled by her boyfriend,

with whom she admitted was emotionally abusive.               Mother does not

acknowledge that the trial court was troubled by her decision to subject herself




                                     - 13 -
J-S01039-21



and Child to a toxic home environment in which her relationship with her

boyfriend is characterized by Mother’s own family as rampant dysfunction.

      We interpret Mother’s challenge at its core as a dispute to the trial

court’s findings of fact and determinations regarding credibility and weight of

the evidence, as well as the weight attributed to certain factors. While not

framed as such, Mother, in essence, questions the trial court’s conclusions and

assessments and seeks for this court to re-find facts, re-weigh evidence,

and/or re-assess credibility to her view of the evidence. This we cannot do.

Under the aforementioned standard of review applicable in custody matters,

the trial court’s findings of fact and determinations regarding credibility and

weight of the evidence are not disturbed absent an abuse of discretion. See

C.R.F., 45 A.3d at 443.

      After a thorough review of the record, we find no abuse of discretion. As

we determine that the trial court’s findings and determinations are supported

by competent evidence in the record, we will not disturb them.

      In addition, Mother claims the trial court’s decision to award Father

primary physical custody was improperly based on hearsay statements from

Father and Maternal Great-Grandmother. Mother argues that the trial court’s

decision must be overturned as she asserts that the trial court gave great

weight to this hearsay evidence, which it allowed over Mother’s objection.

      Specifically, Mother highlights the testimony of Father that he “heard

that [Mother’s] boyfriend was abusing Child and Mother, and heard that

[Mother’s boyfriend] was smoking marijuana in front of [Child].”      Mother’s

                                    - 14 -
J-S01039-21



Brief, at 18. Father further testified to receipt of a call from Mother’s family

in February 2020, when Child was with Father, advising Father to not return

Child as Mother had shown up to her brother’s home in the middle of the night

and “was terrified of [her boyfriend] and how afraid -- she was terrified of the

way [her boyfriend] treated [Child].” Id. at 19. Mother also references the

testimony of Maternal Great-Grandmother that Child told her that Mother’s

boyfriend hit him with a belt. Id. at 21-22.

      With respect to issues of admissibility, this Court has held that:

      . . . the decision of whether to admit or exclude evidence is within
      the sound discretion of the orphans’ court. Commonwealth v.
      Johnson, 639 Pa. 196, 160 A.3d 127, 143 n.14 (2017), cert.
      denied sub. nom, Johnson v. Pennsylvania, ––– U.S. ––––, 138
      S.Ct. 508, 199 L.Ed.2d 393 (2017). A reviewing court will not
      disturb these rulings absent an abuse of discretion. Id. Discretion
      is abused if, inter alia, the orphans’ court overrides or misapplies
      the law. Commonwealth v. Batts, 640 Pa. 401, 163 A.3d 410,
      434 n.9 (2017).

In re A.J.R.-H., 647 Pa. 256, 273, 188 A.3d 1157, 1166–67 (2018).

      Hearsay is an out-of-court statement offered for the truth of the matter

asserted. Pa.R.E. 801. Hearsay is generally inadmissible unless it is subject

to one of the hearsay exceptions set forth in the rules of evidence. Pa.R.E.

802. However, this Court has also recognized that “. . .where the statement

is being offered to show its effect on a listener, it is not being offered for the

truth of the matter and is non-hearsay.”       Schmalz v. Manufacturers &

Traders Tr. Co., 67 A.3d 800, 803 n.3 (Pa.Super. 2013) (citations omitted).




                                     - 15 -
J-S01039-21



      We agree with the trial court that the evidence raised by Mother to which

she objected was non-hearsay as it was admitted, not for the truth of the

matter asserted, but its effect on the listener. Father testified that he filed a

petition seeking primary physical custody of Child because he had been

informed that Mother’s boyfriend was verbally and physically abusive to Child

and that Mother’s boyfriend used marijuana. N.T. at 9-11.

      Father testified that on a particular occasion in February 2020, he did

not return Child to Mother’s custody because Mother’s family members had

warned him not to give Child back for Child’s own safety.        N.T. at 16-18.

Father indicated that he took this course of action as Mother’s brother and

mother had told him that Mother had showed up to her brother’s house in the

middle of the night and had indicated that she was was “terrified” of her

boyfriend and the way he treated Child.       N.T. at 16-18.    Maternal Great-

Grandmother testified that she confronted Mother’s boyfriend after Child had

told her that Mother’s boyfriend had hit him with a belt. N.T. at 137-140.

      Nevertheless, even assuming such evidence was in fact hearsay, the

testimony at issue was cumulative of other evidence admitted at trial. Mother

admitted that she had heated arguments with her boyfriend, which her own

counsel described as “world wars” in which Mother’s boyfriend called Mother

derogatory names, but Mother claimed that these arguments never occurred

in front of Child. N.T. at 97-98. Mother admitted that her relationship with

her boyfriend was emotionally abusive, but minimized the conflict as she felt

that “we all do it … [and] all talk mean to each other.” N.T. at 99.

                                     - 16 -
J-S01039-21



      In addition, Mother stipulated to the admission of a note that she wrote

to her landlord indicating that she was giving thirty days notice that she was

terminating the lease due to “an emergency situation with a boyfriend that

was living” with her. N.T. at 96-97; Plaintiff’s Exhibit 6. In that note, Mother

states that “I can’t believe that I have to leave my home but I have no choice

for our safety” and asks the landlord not to tell anyone about her current

whereabouts. Plaintiff’s Exhibit 6.

      In addition, Mother’s brother, R.G., offered uncontested testimony that

when Mother sought refuge at his home after fights with her boyfriend on

several occasions. R.G. testified that each time Mother arrived at his home

distraught and upset, she revealed that she did not feel safe at her boyfriend’s

home. N.T. at 110. R.G. indicated that he contacted Father to warn him as

he did not feel it was safe for Child to be at Mother’s boyfriend’s home and

described Mother’s boyfriend as “toxic.” N.T. at 112-14, 116-18. R.G. became

frustrated and did not speak to Mother for a few months when Mother resumed

her relationship with her boyfriend. N.T. at 112-15. Mother did not object to

any of R.G.’s testimony. In light of the evidence presented, we cannot find

that the admission of the contested statements affected the trial court’s

decision to award Father primary physical custody of Child.

      As such, even if the challenged statements constituted hearsay, the trial

court’s decision to admit this testimony was not reversible error. A.J.B. v.

M.P.B., 945 A.2d 744, 751 (Pa.Super. 2008)         (“[t]o constitute reversible

error, an evidentiary ruling must be both erroneous and prejudicial to the

                                      - 17 -
J-S01039-21



complaining party”) (citation omitted). See also Childers v. Power Line

Equip. Rentals, Inc., 681 A.2d 201, 206 (Pa.Super. 1996), appeal denied,

547 Pa. 735, 690 A.2d 236 (1997) (“[Evidentiary] ruling[s] must be shown

not only to have been erroneous but harmful to the part[ies] complaining”)

(citations omitted) (some brackets in original).3

       Accordingly, for the foregoing reasons, we affirm the trial court’s order.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021




____________________________________________


3 To the extent Mother challenges the weight attributed to any factor by the
trial court, we likewise find no abuse of discretion. As stated above, the
amount of weight that a trial court gives to any one factor is almost entirely
within its discretion. See M.J.M., 63 A.3d at 339.


                                          - 18 -